Title: [Diary entry: 12 November 1785]
From: Washington, George
To: 

Saturday 12. Thermometer at 54 in the Morng. 58 at Noon and 60 at Night. Wind a little west of the No. and pretty fresh all the forenoon; and cloudy. Afternoon clear, still, & very pleasant. Received 215 Apple trees (red striek) from Major Jenifer; wh[ic]h I sent to the river plantation in the Neck, to be planted. At the same time, and from the same place, received two New Town & 2 Golden Pippin trees—Two of the Bury, & two St. Germain Pear Trees and 2 duke Cherry Trees. Rid to my Plantations at the Ferry—Dogue run and Muddy hole; at the second of which they were yet preparing ground, & sowing grass-seeds—at the last gathering Corn. Covered my exotic plants in that section of my Botanical Garden between the Salt House & the House next the Circle; & began to cover the Guinea grass, which two days before I had cut of near the Crown—but did not finish it.